DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

3.	Claim 16-17 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 11 recites each helicopter tail boom comprises a tail rotor drive system that includes a drive shaft mechanically coupled with a power of the UAV which is the equivalent of the power source that is mechanically coupled with the tail rotor drive system of each helicopter tail boom assembly as recited in claim 16.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claims not addressed are rejected based on their dependency from a rejected base claim.

Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5.	Claim(s) 11-13 and 16-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hauer et al. (US 2017/0247107 A1), hereinafter “Hauer”.
6.	Regarding Claim 11, Hauer discloses an unmanned aerial vehicle (UAV) (Abstract, paras. [003]-[0006]; UAV 500 as seen FIGS. 5-6), comprising:
a fuselage (para. [0108]; a fuselage such as a frame);
	at least one tail boom coupler (520) attached to the fuselage (FIG. 5); and 
a plurality of helicopter tail boom assemblies (para. [0108]; booms 530) that act as lift-generating elements for the UAV (para. [0109]);
wherein each helicopter tail boom assembly (530) of the plurality of helicopter tail boom assemblies is procured from a previously- qualified design (a pre-existing aircraft design such as the design of UAV 500 as seen in FIG.1) configured to compensate for torque generated by a main rotor of a helicopter and re-used in the UAV to generate lift (by definition any boom/arm having thrust/lift generating means is configured to compensate for the torque experienced by the booms/arms, as such tail boom assemblies 530 are capable of performing the function of compensating for the torque generated by a main rotor of a helicopter and can be re-used in the UAV 500 to generate lift); 
wherein each helicopter tail boom assembly of the plurality of helicopter tail boom assemblies comprises a first end and a second end opposite the first end (FIGS. 5-10, 13-15), a tail rotor (paras. [0109] and [0111]; tail rotors 710 of tail rotor hubs 560 as seen in FIGS. 5 and 7) proximate to the second end (FIGS. 5-7), and a tail rotor drive system that includes a drive shaft mechanically coupled to a power source of the UAV and a gearbox that converts rotation of the drive shaft from an axis that is substantially parallel to the tail boom assembly to a rotation that is substantially perpendicular to the tail boom assembly (paras. [0109], [0113], and [0119]; a tail rotor drive system that includes a drive shaft 1410 inside each boom 530 coupled to a central gear box 510 of power source 540 of UAV 500 and coupled to a gear box 550 that converts rotation of drive shaft 1410 to a rotation of the tail rotors 710, the rotation of the tail rotors 710 being perpendicular to the rotation of the drive shafts 1410 as seen in FIGS. 13-14) ;
wherein the at least one tail boom coupler (520) includes a plurality of attachment faces each designed to mate to the first end of one of the helicopter tail boom assemblies (see FIGS. 5-6, 8 and 13 as well as annotated FIG. 5 below); 
wherein one of the helicopter tail boom assemblies (530) is coupled to each of the attachment faces (see FIGS. 5-6, 8 and 13 as well as annotated FIG. 5 below) of the at least one tail boom coupler (530).
7.	Regarding Claim 12, Hauer discloses the UAV of claim 11, wherein:
	the at least one tail boom coupler (520) includes at least three attachment faces (see FIGS. 5-6, 8 and 13 as well as annotated FIG. 5 below) each designed to mate to the first end of one the helicopter tail boom assemblies (530).
8.	Regarding Claim 13, Hauer discloses the UAV of claim 12, wherein:
	the plurality of helicopter tail boom assemblies includes a first helicopter tail boom assembly coupled to a first one of the attachment faces, a second helicopter tail boom assembly coupled to a second one of the attachment faces, and a third helicopter tail boom assembly coupled to a third one of the attachment faces (see FIGS. 5-6, 8 and 13 as well as annotated FIG. 5 below for booms 530 coupled to respected attachment faces of coupler 520); and 
the UAV further comprises a first collective pitch system that varies a pitch of the tail rotor for the first helicopter tail boom assembly, a second collective pitch system that varies a pitch of the tail rotor for the second helicopter tail boom assembly, and a third collective pitch system that varies a pitch of the tail rotor for the third helicopter tail boom assembly (paras. [0019]-[0120] and [0124]-[0127]; collective pitch system comprising of pitch control servo, 1310, linkage 1350, sliding mechanism 1610, control arms 1360 and linkages 1340 for each respective boom 530 as seen in FIG. 13). 
9.	Regarding Claim 16, Hauer discloses the UAV of claim 11, further comprising:
	the power source that mechanically couples with the tail rotor drive system of each of the helicopter tail boom assemblies (see the discussion above, regarding claim 11).
10.	Regarding Claim 17, Hauer discloses the UAV of claim 16, wherein;
	the power source comprises at least one electric motor (para. [0122]).

	







[AltContent: arrow][AltContent: textbox (attachment face)]
    PNG
    media_image1.png
    485
    510
    media_image1.png
    Greyscale













Claim Rejections - 35 USC § 103
11.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12.	Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hauer et al. (US 2017/0247107 A1), in view of Overall et al. (US 20190258139), hereinafter “Overall”.
13.	Regarding Claim 14, Hauer disclose the UAV of claim 12, wherein:
	the plurality of helicopter tail boom assemblies includes a first helicopter tail boom assembly coupled to a first one of the attachment faces, a second helicopter tail boom assembly coupled to a second one of the attachment faces, and a third helicopter tail boom assembly coupled to a third one of the attachment faces (see the rejection above, regarding claim 13).
Hauer is silent regarding rotating the attachment faces. 
Overall discloses a drone (Overall Abstract and FIG. 1), wherein:
	the at least one tail boom coupler is configured to rotate one or more attachment faces to change an orientation of one or more tail rotors of the tail boom assemblies and to vary a direction of thrust of the tail rotors (para. [0042]; hinging mechanism for boom coupler 32 which allows for rotation of one or more attachment faces between booms 31 and coupler 32 such that tail boom assemblies 31 as well as respective tail rotor assemblies 42 can change in orientation as seen in FIG. 2A-2B).
	It would have been obvious to one of ordinary skill in the before the effective filling date of the claimed invention to modify the invention of Hauer to use the arrangement of Overall, as a known tail boom coupler attachment face arrangement for the purpose of facilitating the transition between various flight modes for a UAV during flight.

14.	Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable in view of Hauer et al. (US 2017/0247107 A1).
15.	Regarding Claim 18, Hauer discloses the UAV of claim 11, wherein:
	each attachment face of the attachment faces comprises: 
a flat surface circular in shape (flat surface and circular in shape as seen in FIGS. 5-6, 8 and 13 as well as annotated FIG. 5 above); and 
an interior cutout that enables the drive shaft of the tail rotor drive system to pass through the attachment face (an interior cut out of the attachment face which allows for each boom 530 as well as respective drive shafts 1410 as supported by paras. [0119] and [0121] to pass through the attachment face as seen in FIGS. 5-6, 8 and 13 as well as annotated FIG. 5 above).
Hauer is silent regarding specifically a plurality of mounting holes used to mechanically couple a corresponding one of the helicopter tail boom assemblies to the attachment face, however, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the UAV of Hauer such that a plurality of mounting holes are used to mechanically couple a corresponding one of the helicopter tail boom assemblies to the attachment face. In doing so, a UAV benefits from employing standard means of connection for safely and securely attaching a plurality of helicopter tail boom assemblies to designated areas on the fuselage such that the UAV can perform conventional flight operations. 

Allowable Subject Matter
Claims 1-6, 8-10 and 19-22 are allowed. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 11-14 and 16-18 filed on 08/08/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.














Prior Art
The prior art made of record not relied upon is considered pertinent to applicant’s disclosure:
Nakashima (US 2017/0253331 A1), Zhao et al. (US 2018/0030887 A1) and Chan (US 2018/0244377 A1) disclose helicopter tail boom assemblies procured from previously-qualified designs comprising drive shafts and gearbox assemblies.  

Conclusion
Any inquiry concerning this or any earlier communication from the examiner should be directed to Examiner Arfan Sinaki, whose telephone number is 571-272-7185.  The examiner can normally be reached Monday-Friday from 10:00 am to 6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joshua J. Michener can be reached at 571-272-1467. The fax number for the organization to which this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.Y.S./Examiner, Art Unit 3642                                                                                                                                                                                                       
	
/Richard R. Green/Primary Examiner, Art Unit 3647